Citation Nr: 1746884	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve (USAR), had a period of active duty for training (ACDUTRA) from May 1990 to August 1990, and was ordered to active duty (AD) from November 1990 to May 1991 for Operation Desert Shield/Storm and from July 2000 to November 2000 for Operation Joint Forge in Bosnia.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

During the course of this appeal, the RO treated all three claims noted above as claims to reopen.  A June 2016 rating decision reopened the claims for service connection for tinnitus and a left shoulder disability.  Whether new and material evidence has been received to reopen a claim is a legal issue the Board is required to address even when the RO reopens a claim and denies the claim on the merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Accordingly, the Board continues to characterize the claims as claims to reopen.  

With regard to the claim of entitlement to service connection for a left shoulder disability, the Board finds that the Veteran need not submit new and material evidence to reopen that claim.  An unappealed December 2005 rating decision denied that claim, in part, on the basis that there was no evidence to substantiate the Veteran's allegation of an in-service Humvee accident.  Subsequently, the RO received service records confirming the accident occurred as alleged.  If VA receives relevant service department records after a decision on a claim, the issue will be reconsidered without the need for new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2017).  

In March 2017, the Veteran testified in support of this appeal during a videoconference hearing held before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for tinnitus and a left shoulder disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A December 2005 rating decision, which the Veteran did not appeal, denied service connection for tinnitus.  

2.  The evidence received since December 2005 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The December 2005 rating decision which denied service connection for tinnitus, is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinnitus on a direct basis, as related to active service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of AD and ACDUTRA, during which individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA, during which individual concerned was disabled from injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24) (West 2014).  The Veteran alleges that he developed tinnitus in 1991, secondary to noise exposure in a war zone, where explosions regularly occurred.  

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability, medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury, and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

The RO previously denied the claim for service connection for tinnitus in a December 2005 rating decision.  In deciding that claim, the RO considered the Veteran's formal application for VA benefits, service medical and personnel records, post-service private treatment records, a letter from a nurse, and VA examination reports.  The RO denied the claim on the basis that, although the Veteran had tinnitus, there was no evidence of a nexus between tinnitus and the Veteran's service.  

The RO notified the Veteran of his appellate rights with regard to that decision.  The Veteran did not perfect an appeal to that decision.  In addition, VA received no new and material evidence within one year of that decision.  38 C.F.R. § 3.156(b) (2016).  Therefore, the December 2005 rating decision is final.  38 U.S.C. A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The Veteran attempted to reopen the claim by written statement received in July 2009.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Newly submitted evidence is presumed credible for the purposes of determining whether it is material, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the December 2005 RO rating decision includes the Veteran's written statements and hearing testimony, service medical and personnel records, post-service VA and private treatment records, and VA examination reports.  With the exception of some duplicative service records, that evidence is new, and neither cumulative nor redundant of the evidence previously of record. 

The Board finds that the new evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim.  Specifically, the written statements and hearing testimony include evidence that the Veteran began to experience ringing in his ears during a period of active duty.  Ringing in the ears being a lay-observable condition, the Veteran is competent to report when it first manifested.  His statements in that regard suggest a possible nexus or continuity of symptomatology between currently diagnosed tinnitus and a period of active service.  The absence of that evidence formed the basis of the previous denial of the claim of entitlement to service connection for tinnitus.  Because that the record now includes that evidence, which is presumed credible for the purpose of determining whether it is material, the Board finds that the claim must be reopened because new and material evidence has been received.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  To that extent only, the claim is allowed.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims for service connection for tinnitus and a left shoulder dislocation and whether new and material evidence has been received to reopen a claim for service connection for hearing loss, but additional action is needed before the Board can proceed.

First, the Veteran claims he developed hearing loss and tinnitus in 1991, as a result of exposure to noise while serving in the war zone as a member of Operation Desert Shield/Storm.  Allegedly, on multiple occasions during that time period, he found himself in close proximately to explosions, including one involving the destruction of a truck secondary to a SCUD missile.  He claims he began experiencing hearing difficulties and ringing in his ears during that time period and believes his current hearing loss and tinnitus are related.  A medical opinion addressing that matter is needed.  

Second, the Veteran claims he has a left shoulder disability that first manifested as a dislocation in 1997, when he was involved in a Humvee accident at Fort Devens, Massachusetts, during a period of training.  A VA examiner previously addressed that contention but, at the time, the examiner did not have access to service records confirming that the accident occurred as alleged.  Because that service evidence is now part of the record, a new medical opinion is needed.

Accordingly, these claims are REMANDED for the following action:

1.  After documenting in the record all of the Veteran's 1996 and 1997 periods of ACDUTRA and INACDUTRA, schedule the Veteran for a VA left shoulder examination.  The examiner should review all pertinent evidence of record, including service personnel and medical records showing left shoulder problems in 1996, during a pinball match and while at work; an automobile accident and related left shoulder dislocation in 1997, during a period of training at Fort Devens; post-service records of treatment by Dr. Goss, which show another dislocation; and VA examinations conducted since October 2005, which include multiple left shoulder diagnoses, including residual capsular insufficiency and recurrent subluxations of the left shoulder.  The examiner should record in detail the Veteran's history of left shoulder symptoms, particularly their nature and when they initially manifested and, thereafter, whether they continued to do so.  The examiner should then conduct all necessary testing and diagnose all left shoulder disabilities found, including, if appropriate, chronic left shoulder dislocations.  The examiner should opine whether any current left shoulder disability is at least as likely as not (50 percent or greater probability) related to or initially manifested during a period of ACDUTRA or INACDUTA.  If not, the examiner should opine whether the left shoulder disorder preexisted a period of AD, ACDUTRA, or INACDUTRA and worsened during service beyond the natural progression of the disorder.  The examiner should provide rationale for all opinions expressed, including by citing to the record.

2.  Schedule the Veteran for a VA audiology examination.  The examiner should review all pertinent evidence of record, including service personnel records showing the Veteran served during Operation Desert Shield/Storm and post-service medical records showing he has tinnitus.  The examiner should record in detail the Veteran's history of noise exposure, hearing difficulties and ringing in the ears, including when the exposure occurred, when the conditions first manifested and whether, thereafter, they continued to do so.  The examiner should then conduct all necessary testing and determine whether the Veteran has hearing loss by VA standards.  Accepting as competent the Veteran's reports of ringing in the ears and hearing difficulties, the examiner should then opine whether tinnitus and any hearing loss are at least as likely as not related to a period of AD, ACDUTRA or INACDUTA, including noise exposure in the war zone.  The examiner should provide rationale for all opinions expressed, including by citing to the record.

3.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


